Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 3-7, and 9-19 have been amended. Claims 1-20 are in pending status. 
Response to the Arguments
3.	35 U.S.C 112(b) rejection for claim 17 has been withdrawn in light of the claim amendment filed on 11/2/21.
4.	Applicant’s arguments regarding the amended last limitation “and wherein the second algorithm is an algorithm to variably adjust a value of at least one parameter in the first algorithm, and is closer to an actual comfort of a user than the first algorithm” of claim 1, 11, and 18, see Pages 14-16, filed on 11/2/21, with respect to the rejection(s) of claim(s) 1-20 under Oobayashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim, rejection is made over Oobayashi in view of Shikii (Pub: 2016/0363340).
5.	Applicant also argued that “Oobayashi, the device controller 111 transmits the control signal to the air conditioner 21 to adjust the temperature, the humidity, and the airflow 21a of the space 3 based on the predetermined setting values for temperature, humidity, and strength and direction of the airflow 21a of the space 3. Also, the condition determiner 112 includes the timer function that merely determines the timing to switch the control signal to the predetermined concentration scene control or the predetermined rest scene control based on the schedule information 131, irrespective of the temperature, the humidity, and the airflow 21a of the space 3”.
airflow sensor 34. Also per Para. [0066] the Hygrothermal sensor 33, for example, is provided on ceiling 3a, wall 3c or 3d, or air conditioner 21, and detects the temperature and humidity in space 3. As per Oobayashi these sensors included in environment sensor group 30 (i.e., illuminance sensor 31, color temperature sensor 32, hygrothermal sensor 33, airflow sensor 34, CO.sub.2 sensor 35, and noise level meter 36) are connected to control device 100 via a wired or wireless connection, and transmit detection results to control device 100. The detection results may be transmitted automatically-continuously or at regular intervals--and, alternatively, may be transmitted in response to receipt of a request from control device 100 (Para. [0070]). Hence the measured parameter are used to control the temperature, humidity and airflow as per user’s comfort based on scene selection. 
Also as per Para. [0128], device controller 111 obtains the temperature and humidity in space 3 detected by hygrothermal sensor 33, and controls air conditioner 21 based on the obtained temperature and humidity. Hence environment sensor 30 is a part of control system of air conditioner and measured parameter from the sensor play significant role to control the air conditioner.

Allowable Subject Matter
Claim 3, 9-10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi (US PG Pub: 2020/0037416) in view of Shikii (Pub: 2016/0363340).
7.	Regarding claim 1, Oobayashi discloses an air conditioner, comprising: a sensor portion configured to comprise at least one sensor (e.g., As illustrated in FIG. 2, environment control system 1 includes luminaire group 10, air conditioning device group 20, environment sensor group 30, user sensor group 40, control device 100, and operation terminal 200) (Para. [0047]); a controller configured to comprise at least one control portion to control a function of the air conditioner (e.g., For example, device controller 111 transmits a control signal for adjusting the temperature, humidity, and airflow 21a of space 3 to air conditioner 21 over a wireless or wired connection. The control signal includes setting values for, e.g., a temperature setting, a humidity setting, and, e.g., the strength and direction of airflow 21a.) (Para. [0088], Fig. 1);
	and at least one processor operatively connected to the sensor portion and the controller (e.g., Control device 100 is a controller that performs the main operations of environment control system 1. Control device 100 is, for example, a home energy management system (HEMS) controller provided in a home. Control device 100 is implemented as, for example, non-volatile memory that stores a program, volatile memory, which is a temporary storage region, for executing the program, an input/output port, and a processor that executes the program) (Para. [0076]); wherein the at least one processor is configured to: obtain an airflow speed (e.g., 
	generate a second algorithm by applying the obtained airflow speed, the indoor environmental data (e.g., For example, device controller 111 transmits a control signal for adjusting the temperature, humidity, and airflow 21a of space 3 to air conditioner 21 over a wireless or wired connection. The control signal includes setting values for, e.g., a temperature setting, a humidity setting, and, e.g., the strength and direction of airflow 21a. Air conditioner 21 adjusts the temperature and humidity in space 3 so as to approximate the temperature setting and humidity setting included in the control signal by supplying airflow 21a to space 3. Here, air conditioner 21 adjusts the strength and direction of airflow 21a supplied to space 3 based on the setting values of the strength and direction of airflow 21a included in the control signal) (Para. [0088]), and pre-stored reference data to a first algorithm (e.g., Condition determiner 112 determines whether the predetermined condition is satisfied or not. More specifically, condition determiner 112 determines whether at least one of a plurality of conditions is satisfied or not) (predetermined condition is interpreted as pre-stored reference data) (Para. [0089]);

Oobayashi does not specifically teach and wherein the second algorithm is an algorithm to variably adjust a value of at least one parameter in the first algorithm, and is closer to an actual comfort of a user than the first algorithm.
Shikii teaches and wherein the second algorithm is an algorithm to variably adjust a value of at least one parameter in the first algorithm, and is closer to an actual comfort of a user than the first algorithm (e.g., The control unit 14 controls parts such as the louver, the compressor, and the fan on the basis of a result from the computational unit 13, or in other words, an estimated thermal sensation of the person 50 in the air-conditioned space 60, and thereby conducts air conditioning control of the air-conditioned space 60 so that the environmental temperature becomes comfortable for the person 50. For example, if the control unit 14 determines, from the estimated thermal sensation of the person 50, that the person 50 feels hot, the control unit 14 causes the compressor and the fan to operate to control the wind temperature and wind speed, and thereby cause cool air to be produced) (Based on the result from the computational unit, fan or compressor operational value is adjusted to comply with the user comfort) (Para. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Oobayashi and Shikii before him/her, to modify the teachings of Oobayashi to include the variably adjust a value of at least 
8.     Regarding claim 11, Claim 11 recites an apparatus that implement the air conditioner of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 11.
9.     Regarding claim 18, Claim 18 recites a method that implement the air conditioner of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 18.

10.	Claims 2, 4-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi in view of Shikii, and further in view of Yonezawa (US PG Pub: 2007/0240437).
11.	Regarding claim 2, the combination of Oobayashi, and Shikii teaches the air conditioner of claim 1, wherein Oobayashi further teaches the indoor environmental data comprises indoor temperature information, indoor humidity information (e.g., Hygrothermal sensor 33, for example, is provided on ceiling 3a, wall 3c or 3d, or air conditioner 21, and detects the temperature and humidity in space 3) (Para. [0066]). 
The combination of Oobayshi, and Shikii does not specifically teach and radiant temperature information generated while the air conditioner is operating.  
Yonezawa teaches and radiant temperature information generated while the air conditioner is operating (e.g., The neuro-PMV computing unit 53 inputs each of the variables of a clothing condition and an activity condition, as well as the humidity, the temperature, the mean airflow velocity in the room 6) (radiation temperature is interpreted as radiant temperature) (Para. [0057]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Oobayashi, Shikii and Yonezawa before him/her, to modify the teachings of Oobayashi to include the radiant temperature teaching of Yonezawa in order to ensuring an appropriate room temperature environment while taking comfort of humans into account (Yonezawa: Para. [0019]).
14.	Regarding claim 4, the combination of Oobayashi, and Shikii teaches the air conditioner of claim 1 but does not specifically teach wherein the first algorithm comprises a predicted mean vote (PMV), and wherein the at least one processor is configured to generate the second algorithm by applying a value of at least one of the obtained airflow speed, the indoor environmental data, or the reference data to the first algorithm using at least one model.  
	Yonezawa teaches wherein the first algorithm comprises a predicted mean vote (PMV), and wherein the at least one processor is configured to generate the second algorithm by applying a value of at least one of the obtained airflow speed, the indoor environmental data, or the reference data to the first algorithm using at least one model (e.g. ,The neuro -PMV computing unit 53 includes the neural network NN for figuring out a neuro -PMV value on a learning basis, a PMV computer 55 for figuring out an initial PMV by using a PMV arithmetic expression, a backpropagation learning unit 56 for computing a weight between layers in the neural network NN, and a switch 57 for switching to the setting unit 54 at a time of learning. The neuro -PMV computing unit 53 inputs each of the variables of a clothing condition and an activity condition, as well as the humidity, the temperature, the mean radiation temperature and the airflow velocity in the room 6, and then computes the neuro -PMV value. For this purpose, in 
15.	Regarding claim 5, the combination of Oobayashi, Shikii and Yonezawa teaches the model comprises at least one of an artificial neural network (ANN), XGBoost, or random forest  (e.g., The neuro -PMV computing unit 53 includes the neural network NN for figuring out a neuro -PMV value on a learning basis, a PMV computer 55 for figuring out an initial PMV by using a PMV arithmetic expression, a backpropagation learning unit 56 for computing a weight between layers in the neural network NN, and a switch 57 for switching to the setting unit 54 at a time of learning. T) (Para. [0057]).  
16.	Regarding claim 6, the combination of Oobayashi, and Shikii teaches the air conditioner of claim 1, wherein Oobayashi teaches wherein the at least one processor is configured to: obtain environmental data comprising indoor environmental data on the indoor space where the air conditioner is located (e.g., Hygrothermal sensor 33, for example, is provided on ceiling 3a, wall 3c or 3d, or air conditioner 21, and detects the temperature and humidity in space 3) (Para. [0066]). 
The combination of Oobayashi, and Shikii does not specifically teach and outdoor environmental data on an outdoor space where the air conditioner is not located, and compare a value of at least one first parameter of the obtained environmental data with a value of at least one second parameter of the second algorithm.  
measured values of outdoor air temperature and outdoor air humidity, while the room air enthalpy is calculated by using the known relational expression from measured values of the room temperature and room humidity) (Para. [0040]),  
and compare a value of at least one first parameter of the obtained environmental data with a value of at least one second parameter of the second algorithm (e.g.,  For example, the temperature-humidity setting value determination unit 3a selects the values of the room temperature and humidity minimizing the difference between an outdoor air enthalpy and a room air enthalpy. The outdoor air enthalpy is calculated by using a known relational expression from measured values of outdoor air temperature and outdoor air humidity, while the room air enthalpy is calculated by using the known relational expression from measured values of the room temperature and room humidity) (Para. [0040]).   
17.	Regarding claim 7, the combination of Oobayashi, Shikii and Yonezawa teaches the air conditioner of claim 6, wherein Yonezawa further teaches the at least one processor is configured to generate a control signal for at least one of a temperature, humidity, or air volume to minimize a difference between a value of the at least one first parameter and a value of the at least one second parameter  (e.g., For example, the temperature-humidity setting value determination unit 3a selects the values of the room temperature and humidity minimizing the difference between an outdoor air enthalpy and a room air enthalpy. The outdoor air enthalpy is calculated by using a known relational expression from measured values of outdoor air temperature and outdoor air humidity, while the room air enthalpy is calculated by using the known relational expression from measured values of the room temperature and room humidity. 

18.	Regarding claim 8, the combination of Oobayashi, Shikii and Yonezawa teaches the air conditioner of claim 7, wherein Oobayashi further teaches the at least one processor is configured to control the operation of the air conditioner based on the generated control signal for the at least one of the temperature, the humidity, or the air volume (e.g., For example, device controller 111 transmits a control signal for adjusting the temperature, humidity, and airflow 21a of space 3 to air conditioner 21 over a wireless or wired connection. The control signal includes setting values for, e.g., a temperature setting, a humidity setting, and, e.g., the strength and direction of airflow 21a.) (Para. [0088], Fig. 1).  
19.     Regarding claim 12, as to claim 12, applicant is directed to the citation for claim 4 above.
20.     Regarding claim 13-15, as to claim 13-15, applicant is directed to the citation for claim 6-8 respectively, above.
21.     Regarding claim 19, as to claim 19, applicant is directed to the citation for claim 6 above.
22.	Regarding claim 20, the combination of Oobayashi, Shikii and Yonezawa teaches the method of claim 19, wherein Oobayashi further teaches and controlling the operation of the air 
Yonezawa further teaches the at least one processor is configured to generate a control signal for at least one of a temperature, humidity, or air volume to minimize a difference between a value of the at least one first parameter and a value of the at least one second parameter  (e.g., For example, the temperature-humidity setting value determination unit 3a selects the values of the room temperature and humidity minimizing the difference between an outdoor air enthalpy and a room air enthalpy. The outdoor air enthalpy is calculated by using a known relational expression from measured values of outdoor air temperature and outdoor air humidity, while the room air enthalpy is calculated by using the known relational expression from measured values of the room temperature and room humidity. 
The temperature-humidity control unit 4 is composed of a direct digital controller (DDC) or the like. The temperature-humidity control unit 4 separately controls the room temperature and humidity so that the room temperature and humidity would measure up respectively to the temperature setting value and the humidity setting value outputted from the temperature-humidity setting value determination unit 3a in every fixed cycle. This control is based on a room temperature measured value and a room humidity measured value, and is achieved by automatically controlling operational conditions of cooling and heating water flow rate in the air .  
23.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi in view Shikii, further in view of Yonezawa, and further in view of Clayton (US Patent: 9588506).
24.	Regarding claim 17, the combination of Oobayashi, Shikii, and Yonezawa teaches the apparatus of claim 14 but does not specifically teach wherein the instructions that, when executed by the at least one processor, cause the apparatus to perform operations comprising: generating the control signal based on the generated heat transfer coefficient, and adjusting at least one of the temperature, the humidity, or the air volume based on the generated control signal.  
Clayton teaches wherein the instructions that, when executed by the at least one processor, cause the apparatus to perform operations comprising: generating the control signal based on the generated heat transfer coefficient, and adjusting at least one of the temperature, the humidity, or the air volume based on the generated control signal (e.g., determining a desired heat transfer rate to maintain a comfort level; varying a temperature set point of an HVAC system from a first set point to a second set point; and, changing an air flow rate of a fan system to increase the heat transfer coefficient relative to people in an area to compensate for variation of the temperature set point) (Refer to Claim 12, also refer to Col. 19, Ln. 54-60,  ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Oobayashi, Shikii, Yonezawa and Clayton before him/her, to modify the combined teachings of Oobayashi, Shikii, and Yonezawa to include the heat transfer coefficient based control teaching of Clayton in order to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116